     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

STALLINGS & SONS, INC.,                  )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )     CASE NO. 2:19-CV-392-WKW
                                         )               [WO]
EMC PROPERTY & CASUALTY                  )
COMPANY, et al.,                         )
                                         )
             Defendants.                 )

                  MEMORANDUM OPINION AND ORDER

      Before the court are (1) Defendant North Pointe Insurance Company’s notice

of removal and motion to realign parties (Doc. # 1) and (2) the motions to remand

filed by Plaintiff Stallings & Sons, Inc., and Defendant Housing Authority of the

City of Montgomery (Docs. # 20, 21), and joined by Defendants Tulane

Revitalization 1 L.P. and Michael’s Development Company 1, L.P. (Doc. # 23). For

the reasons to follow, the motion to realign parties will be denied, and the motions

to remand will be granted.

                               I. BACKGROUND

      Stallings & Sons, Inc., served as the general contractor for the construction

and renovation of a housing development project in Montgomery, Alabama, known

as the “Tulane Revitalization 1” project. The project involved the new construction
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 2 of 11




of 129 residential units, a management building, private site work, and amenities.

Stallings & Sons contracted with subcontractors to provide labor, insurance,

materials, equipment, and services in connection with the construction of the project.

      After completion of the construction, Stallings & Sons became embroiled in

state-court litigation, which is still active. That litigation has resulted in multiple

claims, counterclaims, and intervenor claims, as well as the consolidation of two

separate suits. Briefly, the entities spearheading the revitalization project—the

Housing Authority for the City of Montgomery, the developer (Michael’s

Development Company I, L.P.), and the project’s owner (Tulane Revitalization 1,

L.P.) (collectively “Tulane Project Parties”)—contend that Stallings & Sons’s

construction completion was untimely, that the construction was defective, causing

extensive water and other damage to the property, and that Stallings & Sons failed

to remediate the defects. The Tulane Project Parties sue Stallings & Sons for breach

of contract and negligence, among other causes of action. Stallings & Sons contends

that it timely completed the project, that it obtained a certificate of substantial

completion, and that it is entitled to damages as the victim of a breached contract.

This multi-party, multi-claim suit was consolidated with a declaratory judgment

action against Stallings & Sons for a coverage determination by two of its insurers




                                          2
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 3 of 11




who are defending it under a reservation of rights.1 (See Doc. # 20-1, at 6–7.) These

two consolidated suits constitute the “underlying action.”

       The case removed to this court is a related third suit, which Stallings & Sons

commenced in the Circuit Court of Montgomery County. Stallings & Sons contends

that six additional insurers, which issued general liability policies either “to or for

the benefit” of Stallings & Sons, also owe it coverage in the underlying action.2

(Doc. # 1-1, at 2 (Compl.).) Stallings & Sons brings claims for breach of contract,

bad faith, and a declaratory judgment with respect to its insurance coverage for a

defense and indemnity in the pending underlying action. Stallings & Sons also

names the Tulane Project Parties as defendants because they are necessary parties

under Alabama’s Declaratory Judgment Act. See Ala. Code § 6-6-227 (“All persons

shall be made parties who have, or claim, any interest which would be affected by

the declaration, and no declaration shall prejudice the rights of persons not parties to

the proceeding.”).




       1
         The insurers are Harleysville Preferred Insurance Company and Nationwide Mutual
Insurance Company. Harleysville issued Stallings & Sons a commercial general liability policy,
and Nationwide issued Stallings & Sons an umbrella policy. (See Doc. # 20-1, at 3.)
       2
         These insurers are EMC Property & Casualty Company, Starr Indemnity & Liability
Company, The Cincinnati Specialty Underwriters Insurance Company, Berkley Assurance
Company, North Pointe, and FCCI Insurance Group. After removal, Stallings & Sons settled with
two of the insurance companies.

                                              3
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 4 of 11




      Defendant North Pointe Insurance Company (“North Pointe”), after obtaining

consent from the other five insurance companies, removed this action on the basis

of diversity jurisdiction pursuant to 28 U.S.C. §§ 1332(a) and 1441(a). Although

the Tulane Project Parties did not consent to removal and their joinder destroys

diversity, North Pointe argues that they should be realigned as Plaintiffs. If the

Tulane Project Parties are realigned, no Plaintiff would share the same state of

citizenship with any Defendant. Stallings & Sons have moved to remand, arguing

that realignment is not proper.

                          II. STANDARD OF REVIEW

      On a motion to remand, the removing party bears the burden of proving that

removal jurisdiction is proper. Scimone v. Carnival Corp., 720 F.3d 876, 882 (11th

Cir. 2013). Congress has empowered federal courts to hear cases removed by a

defendant from state to federal court if the plaintiff could have brought the claims in

federal court originally. See § 1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386,

392 (1987). Federal courts properly exercise diversity jurisdiction over civil actions

where the amount in controversy exceeds $75,000 and where the action is between

citizens of different states. § 1332(a)(1).

                                  III. DISCUSSION

      The right to diversity removal requires the realignment of the defending

Tulane Project Parties to the position of Plaintiffs. The convergence of the removal

                                              4
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 5 of 11




and realignment issues invokes two strands of important federal interests. “On the

one hand, because removal jurisdiction raises significant federalism concerns,

federal courts are directed to construe removal statutes strictly.” City of Vestavia

Hills v. Gen. Fid. Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012) (cleaned up). “On

the other hand, there exists also a strong federal preference to align the parties in line

with their interests in the litigation.” Id.

       As for the resolution of realignment after removal, “the federal law determines

who is plaintiff and who is defendant,” and, therefore, a state statute’s “procedural

provisions cannot control the privilege of removal granted by the federal statute.”

Id. (quoting Chicago, R.I. & P.R. Co. v. Stude, 346 U.S. 574, 580 (1954)).

Regardless of what the pleadings provide, the district court must align the parties

according to their interests “as determined by ‘the principal purpose of the suit’ and

‘the primary and controlling matter in dispute.’” Id. at 1314 (quoting City of

Indianapolis v. Chase Nat’l Bank, 314 U.S. 63, 69 (1941)). The facts demonstrating

those interests and “forming the basis of realignment must exist at the time of filing

the original suit.” Texas Pac. Coal & Oil Co. v. Mayfield, 152 F.2d 956, 957 (5th

Cir. 1946); Bonner v. Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc) (adopting

as binding precedent all of the decisions of the former Fifth Circuit handed down

prior to the close of business on September 30, 1981). Proper alignment of the

parties precedes the decision of diversity jurisdiction. Vestavia Hills, 676 F.3d

                                               5
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 6 of 11




at 1314; see also Peters v. Standard Oil Co., 174 F.2d 162, 163 (5th Cir. 1949)

(providing that the court must “work out the relation of each party to the suit

according to the nature of his real interest, and then decide the question of

jurisdiction.”).

       Relying heavily on the Eleventh Circuit’s decision in Vestavia Hills, North

Pointe argues that the Tulane Project Parties’ interests align with those of Stallings

& Sons because the Tulane Project Parties “will benefit from a favorable insurance

coverage determination in this case particularly if Stallings is otherwise unable to

pay all or part of a purported judgment against it in the Underlying Litigation.” (Doc.

# 54, at 6.) This argument is not persuasive, and North Pointe’s reliance on Vestavia

Hills is misplaced.

       The decision in Vestavia Hills is an appropriate starting point because it is

particularly instructive for its distinctions. In Vestavia Hills, a municipality won a

monetary judgment in state court against a corporate defendant.             When the

corporation’s insurer refused to pay the judgment, the municipality sued the

corporation and its insurer in state court to satisfy the judgment, invoking an

Alabama statutory mechanism for a judgment creditor to reach insurance proceeds.

Post-removal, the district court realigned the corporation as a plaintiff. Because

realignment accomplished complete diversity and the amount in controversy was

met, the district court denied the municipality’s motion to remand. See 676 F.3d

                                          6
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 7 of 11




at 1312–13. The Eleventh Circuit affirmed, concluding that the interests of the

municipality and the corporation “obviously” were “identical or at least materially

so.” Id. at 1314. It reasoned: “There no longer is any dispute between [the

municipality] and [the corporation], and the only thing that [the corporation] could

want out of this case is for [the municipality] to win.” Id. In other words, both

parties had the same goal of desiring a declaratory judgment that the insurer had to

indemnify the insured for the amount of the state-court judgment.

      Here, Stallings & Sons’s declaratory judgment claim seeking the insuring

Defendants’ defense and indemnity in the underlying action is the count that

implicates the Tulane Project Parties. If the Tulane Project Parties were judgment

creditors with a favorable state-court judgment against Stallings & Sons, this case

would be analogous to Vestavia Hills. But those are not the facts here. The Tulane

Project Parties have not obtained a judgment against Stallings & Sons in the

underlying action. Their claims are pending, and the underlying action is active.

      A different interest is at stake here than in Vestavia Hills. “[A]n insurer’s duty

to indemnify is not ripe for adjudication in a declaratory judgment action until the

insured is in fact held liable in the underlying suit.” Assurance Co. of Am. v.

Legendary Home Builders, Inc., 305 F. Supp. 2d 1266, 1270 (S.D. Ala. 2003)

(citation and internal quotation marks omitted). Because the duty to indemnify is

not ripe, that duty is not presently at issue in this action. The only issue is the duty,

                                           7
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 8 of 11




if any, of the insuring Defendants to defend Stallings & Sons in the underlying

action. Conversely, the duty of indemnity, not the duty of a defense, was at issue in

Vestavia Hills. This factual distinction is dispositive, and North Pointe’s argument

fails to make mention of this critical distinction.

      Unlike in Vestavia Hills, the primary and controlling interest here is the duty

to defend, and in this scenario, the interests of Stallings & Sons as the insured and

of the Tulane Project Parties as the injured parties are not aligned. The Tulane

Project Parties do not share Stallings & Sons’s interest in obtaining the insuring

Defendants’ defense to the claims that they bring against Stallings & Sons and that

are pending in the underlying action.          (See, e.g., Doc. # 21, at 4 (“MHA

[Montgomery Housing Authority] has no interest in Stallings [& Sons’s] obtaining

any such defense against MHA’s claims in the Underlying Action.”).) Realignment

is not appropriate because the Tulane Project Parties’ and Stallings & Sons’s

interests are not materially identical. See Vestavia Hills, 676 F.3d at 1314.

      In insurance declaratory judgment actions, other district courts likewise have

distinguished Vestavia Hills and have refused to realign the injured party alongside

the insured when the duty to indemnify is premature because a judgment has not yet

been entered in the underlying suit. In these cases, the courts found that the injured

parties and the insureds had adverse interests. As one district court put it, “Before a

judgment has been entered in the underlying state case—what we might call “the

                                           8
     Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 9 of 11




duty to defend” stage—the state-court plaintiff . . . has very little interest in seeing

her adversary . . . represented—at no additional cost—by a well-funded and

sophisticated insurance defense firm.” Dream Builders of S. Fla. Corp. v. Mid-

Continent Cas. Co., No. 18-23123-CIV, 2019 WL 3821552, at *3 (S.D. Fla. Aug.

15, 2019); see also Pearson v. Catlin Specialty Ins. Co., No. CV 514-60, 2015 WL

1224104, at *5 (S.D. Ga. Mar. 17, 2015) (denying realignment where the state-court

plaintiff had not yet obtained a favorable judgment in the state action because the

claimants and insureds were “not aligned on the issue of [the insurer]’s duty to

defend”); Sinclair v. Auto-Owners Ins. Co., 22 F. Supp. 3d 1257, 1262 (N.D. Ga.

2014) (finding that a federal-court plaintiff/insured seeking a declaratory judgment

that the insurer had a duty to defend it in the pending underlying suit did not have

interests co-extensive with those of the injured parties: The injured parties “have no

interest in having [the insurer] provide a defense to [the insured] in the Underlying

Action—indeed, [the injured parties] have adverse interests to Plaintiffs in that

action and would probably prefer that [the insurer] not provide [the insured] with a

defense in that case.”); Gulf Hauling & Constr., Inc. v. QBE Ins. Corp., CA 2:13-

00083-C, 2013 WL 2179278, at *6 (S.D. Ala. May 20, 2013) (declining to realign

parties and remanding where the underlying lawsuit was pending and the issue of

the insurer’s duty to defend rendered the insured’s interests “adverse to the [tort

claimant’s interests] as to the principal purpose of this lawsuit”); Smith v. Catlin Ins.

                                           9
    Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 10 of 11




Co., 7:12–cv–04070, slip op. at 2 (N.D. Ala. Feb. 13, 2013) (distinguishing Vestavia

Hills and remanding—where “the case has already been tried and a final judgment

entered”— and finding that, because the injured party “ha[d] not yet obtained a

judgment,” it “ha[d] no interest” in the federal-court defendants/insurers providing

the federal-court plaintiffs/insureds with a defense to the injured party’s claims

against them in the underlying case).

      Based on the foregoing, realignment of the Tulane Project Parties as Plaintiffs

is not justified. Because the Tulane Project Parties are proper Defendants, complete

diversity is lacking, and this action must be remanded.

                               IV. CONCLUSION

      Based on the foregoing, it is ORDERED as follows:

      (1)   Defendant North Pointe Insurance Company’s motion to realign parties

(Doc. # 1) is DENIED;

      (2)   The motions to remand filed by Plaintiff Stallings & Sons, Inc., and

Defendant Housing Authority of the City of Montgomery (Docs. # 20, 21) are

GRANTED;

      (3)   This action is REMANDED to the Circuit Court of Montgomery

County, Alabama, pursuat to 28 U.S.C. § 1447(c);

      (4)   Stallings & Sons’s unadorned request for costs under § 1447(c) is

DENIED; and

                                         10
    Case 2:19-cv-00392-WKW-WC Document 61 Filed 03/31/20 Page 11 of 11




      (5)   The Clerk of the Court is DIRECTED to take appropriate steps to

effectuate the remand.

      DONE this 31st day of March, 2020.

                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE




                                     11
